Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The action is in response to the Applicant’s application filed on 11/23/2020.
Claims 1-35 are pending, where claims 1, 7 and 15 are independent.
This application claims the continuation benefit of the application number 13/655397 filed on 10/18/2012 incorporated herein. This application claims the priority benefit of the provisional application no. 61/549,174 filed on 10/19/2011 incorporated herein. 
Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 11/23/2020 and 07/06/2022 on/after the filing of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, it is impractical for the examiner to review the references thoroughly with the number of references cited in this case. The IDS and the information referred to therein has been placed in the file but not considered. 
Significantly, an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical material. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). 
If applicant instead indicates that all the submitted documents are most highly pertinent, then applicant is requested to provide an explanation of the pertinence of every single cited reference in the Information Disclosure filling up the last column of IDS Form PTO/SB/08a in MPEP §609.  
Applicants are requested to identify the relevant references including relevant sections highlighted in each of the relevant references, since they are believed to be the most knowledgeable about the content of the information included in the IDS submitted. This information is necessary to evaluate the large volume of the prior art submitted.    
Because, the examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references and give the burden to the applicant to proof which cited references is closest to the claimed invention. 
Multiple filed related applications
Applicants have filed multiple related applications.  To date, one US Patent No. 9,348,381; 10169783; 10185977; 10210552; 10185978; 10192245;	10586258; 10839433; 10846763; 10861066; 10872361 (Application No. 13/655397, 15/158360, 15/158352, 15/158373, 15/158370, 15/158363, 16236178, 16252352, 16252401, 16258441,16277925 respectively) of the related applications has been allowed, and it appears that all the other related applications (e.g. Application No. 17099451, 17101884, 17102026, 17114340 and 17129680) stand pending and yet to be examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.
Claims 1, 7 and 15 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 8 of US Patent No. 10,185978 (Appl. No. 15/158370 and PGPub No. 2016/0364776) since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the U.S. Patent No 10,185978 (Appl. No. 15/158370 and PGPub No. 2016/0364776) and the applications are claiming common subject matter, as follows: 
USP No. 10,185978 (Appl. No. 15/158370 and PGPub No. 2016/0364776)
Application No. 17/102026
Title
Methods and apparatuses for charging of electric vehicles
Methods and systems for charging of electric vehicles
Claim 1. A method for controlling a charge transfer of an electric vehicle using an electric vehicle charging station, a mobile device, and a cloud server, the method comprising: 
transmitting, from the electric vehicle charging station, a charge transfer request message regarding the electric vehicle to the mobile device, wherein the electric vehicle charging station is unable to transmit the charge transfer request message to the cloud server without relaying through the mobile device; 
relaying, from the mobile device, the charge transfer request message regarding the electric vehicle directly to the cloud server, wherein the charge transfer request message relayed from the mobile device includes identification information and credit account information; 
authorizing a charging control signal using the identification information and credit account information received from the mobile device; 
receiving the charging control signal from the cloud server via the mobile device over a single networked link at the electric vehicle charging station, wherein the charging control signal is configured to adjust a parameter used to draw electric power from the electric vehicle charging station; and 
adjusting the charge transfer based on the adjusted parameter.
1. A method for controlling a charge transfer of an electric vehicle using an electric vehicle charging station, a mobile device, and a cloud server, the method comprising: 
transmitting, from the electric vehicle charging station, a charge transfer request for the electric vehicle to the mobile device, wherein a user of the mobile device is associated with the electric vehicle to be charged; 
wherein the charge transfer request for the electric vehicle of the user is relayed through the mobile device to the cloud server, wherein the charge transfer request relayed through the mobile device includes identification information; 
in response to a charging control signal being authorized using identification information received from the mobile device, receiving the charging control signal from the cloud server at the electric vehicle charging station via the mobile device; and 
enabling the charge transfer from the electric vehicle charging station to the electric vehicle based on the charging control signal received from the cloud server via the mobile device.
Dependent claims are also rejected based on the claims 1-18 of the U.S. Patent No. 10,185978 (Appl. No. 15/158370 and PGPub No. 2016/0364776).


Claims 1, 7 and 15 are rejected on the ground of nonstatutory double patenting over claims 1 and 8 of U.S. Patent No. 10,586258 (Appl. No. 16/236178 and PGPub No. 20190139107).  Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in the table for comparison) because they are substantially similar (as for example the limitation “wherein the charge transfer request for the electric vehicle of the user is relayed through the mobile device to the cloud server, wherein the charge transfer request relayed through the mobile device includes identification information” of the application is equivalent to the limitation “relaying, from the mobile device, the charge transfer request message regarding the electric vehicle directly to the cloud server, wherein the charge transfer request message relayed from the mobile device includes identification information and credit account information” of the patent) in scope and they use the similar limitations and produce the same end result of charging at an electric vehicle charging station. 
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1, and 8 of the patent to arrive at the claims 1, 7 and 15 of the instant application, because the person would have realized that the remaining element would perform the same functions as before.
This is an obviousness-type double patenting rejection. However, this is closer to statutory type double patenting rejection. The filing of a terminal disclaimer cannot overcome a statutory type double patenting rejection.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

	Claims 1, 7 and 15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, and 8 of U.S. Patent No. 10,185978 (Appl. No. 15/158370 and PGPub No. 2016/0364776). 
The claim language is broad and very close to a statutory double patenting rejection. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Examiner Comments 
No art rejection is made for the independent claims 1, 7 and 15. They are only rejected under double patenting and 35 U.S.C. 101 as explained above in this office action.
Allowable Subject Matter
Claims 1, 7 and 15 along with the respective dependent claims would be allowable if rewritten or amended to overcome the rejection(s) under double patenting and under 35 U.S.C. 101, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Karner, et al. WIPO No. WO2012/012021 A1 discloses a system for interfacing electric vehicle charging station with electric vehicle user.
Lowenthal, et al. U.S. PgPub No. 2009/0177580 A1 discloses network-controlled charge transfer system for charging electric vehicles.
WU, et al. U.S. PGPub No. 2013/0020992 A1 teaches a smart charging system for mobile vehicles includes a charging apparatus, a meter, and a cloud server.  
Ikeda, et al. U.S. Patent No. 6,930,410 B2 discloses an electric-power feeding gate device, a server device and an electric-power usage management for supplying electric power to electrically charging electric vehicle.
Profitt-Brown, et al. U.S. PGPub No. 2012/0179323 A1 teaches a method executable by a vehicle associated computing receiving a request for local refueling points. 
Levy, et al. U.S. PGPub No. 2012/0253567 A1 discloses method and process which enables the acquisition and efficient RF transmission of data that enables utility customers, utilities and/or other controlling entities to collaboratively regulate the timing and rate of Electric Vehicle battery.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119.